Exhibit 10.2

CA, Inc. Change in Control Severance Policy
(Amended and Restated as of January 21, 2014)


(Schedules as of July 30, 2014)




Schedule A
(2.99 Multiple)


Chief Executive Officer (Michael P. Gregoire)*
Executive Vice President and Chief Financial Officer (Richard J. Beckert)*
Executive Vice President and Group Executive, Worldwide Sales and Services (Adam
Elster)*
Executive Vice President, Enterprise Solutions and Technology Group (Amit
Chatterjee)*


[Employees may be added or eliminated from time to time]


Schedule B
(2.00 Multiple)


Executive Vice President and Chief Marketing Officer (Lauren P. Flaherty)*


[Employees may be added or eliminated from time to time]


Schedule C
(1.00 Multiple)


Executive Vice President, Strategy and Corporate Development (Jacob Lamm)


[Employees may be added or eliminated from time to time]


        


*Denotes participants not eligible for the excise tax-gross-up pursuant to
section 4(g) of the Policy.

